Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered June 8, 1989, convicting him of burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have considered the issues raised by the defendant in his supplemental pro se brief and find them to be frivolous. Mangano, P. J., Bracken, Kunzeman and Kooper, JJ., concur.